Citation Nr: 1203565	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD) from June 25, 2006, to February 9, 2011.  

2.  Entitlement to a rating in excess of 70 percent for service-connected PTSD from February 10, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 10, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to January 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In part, the January 2008 rating decision confirmed and continued a 30 percent disability rating for the service-connected post traumatic stress disorder (PTSD) (effective from November 8, 1993).  During the course of the appeal the RO, in a March 2008 rating decision, assigned a 50 percent disability evaluation, effective the date of receipt of the increased rating claim (June 25, 2007).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in November 2010.  A copy of the hearing transcript has been associated with the claims folder.

The Board remanded the case in January 2011 so that further development of the evidence could be conducted.  At that time the issue on appeal was characterized as entitlement to an increased evaluation for PTSD, currently evaluated as 50 percent disabling.  Following the remand the RO, as part of a September 2011 rating decision, increased the disability rating assigned to the PTSD to 70 percent, effective February 10, 2011 (the date on which the Veteran was afforded a VA PTSD examination).  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


The Board here again notes that the increased rating claim now at issue was received by VA on June 25, 2007.  See VA Form 21-4138.  See also 38 C.F.R. § 3.400(o).  This increased rating matter is therefore characterized as shown on the title page of this decision.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  In the current appeal, the issue before the Board involves the degree of disability of the Veteran's service-connected PTSD.  On several occasions during the current appeal, the Veteran has asserted that he is unable to work as a result of his worsening psychiatric problems.  Accordingly, the Board concludes that the issue of entitlement to a TDIU has been reasonably raised by the record and that therefore the Board does have jurisdiction over this claim.  

In this regard, the Board also notes that the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  See 38 C.F.R. §§ 3.341, 4.16(a) (2011) & VAOPGCPREC 6-99 (June 7, 1999).  [A total schedular rating for a service-connected disability (such as the 100 percent evaluation awarded for the Veteran's PTSD in the present case, effective from February 10, 2011) is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.]  Clearly, therefore, in the present appeal, a TDIU may not also be granted from February 10, 2011.  Accordingly, the issue of entitlement to a TDIU has been characterized as is listed on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



The issue of entitlement to a TDIU prior to February 10, 2011 will be addressed in the Remand portion of the decision below and is remanded to the RO through the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  For the period from June 25, 2006, to February 9, 2011, the Veteran's service-connected PTSD had not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

2.  From February 10. 2011, the symptoms of the Veteran's service-connected PTSD are shown to have resulted in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  From June 25, 2006, to February 9, 2011, the scheduler criteria for the assignment of a rating in excess of 50 percent for the Veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  From February 10, 2011, the schedular criteria for the assignment of a 100 percent rating for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to the instant increased rating claims for the Veteran's service-connected PTSD, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in July 2007, prior to the decision on the claim in January 2008.  That letter informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also mailed a letter in June 2008 which included all pertinent and necessary Vazquez-notice language.  This letter of course was sent after the initial adjudication of the claim.  In this regard, the Board notes that, while the June 2008 notice provided to the Veteran was not given prior to the first adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notices were provided, the Veteran's claim was readjudicated in an April 2009 Statement of the Case (SOC) and a September 2011 Supplement SOC (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Accordingly, the Board concludes that any defect in the timing of any notice has been cured, and no prejudice to the Veteran has resulted.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not informed VA of any existing records which may be helpful in the adjudication of his claims, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.

In addition, the Veteran was afforded VA examinations in July 2007, August 2008, and February 2011.  To that end, as noted, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were all predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in February 2011.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in November 2010 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges, and as demonstrated by the facts of this case, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD has, throughout the appeal, been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this, in pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name is rated as 100 percent disabling.  38 C.F.R. § 4.130.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

According to the DSM-IV, a Global Assessment of Functioning (GAF) scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

Factual Background

The RO first granted service connection for PTSD in April 2001.  The RO assigned a 30 percent disability rating pursuant to Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  The 30 percent rating was effective from November 8, 1993.  The April 2001 rating decision action was not perfected for appeal.  The Veteran later sought an increased rating, which was received by VA on June 25, 2007.  This claim was denied by the RO in January 2008 (and appealed by the Veteran), but the RO later, in March 2008, increased the disability evaluation assigned to the PTSD to 50 percent, effective from June 25, 2007.  Thereafter, in September 2011, the disability rating assigned to the service-connected PTSD was increased, this time to 70 percent.  An effective date of February 10, 2011, was assigned.  

The Veteran essentially contends that the severity of his PTSD (for the respective rating periods now on appeal) warrant the assignment of higher ratings.  

Concerning the two pertinent rating periods now on appeal, a July 2007 VA fee-basis examination report shows that the Veteran reported trouble with sleeping, anxiety, and occasional periods of depression.  He added he had difficulty with people and with his wife.  The Veteran added that during the past year and a half he had experienced trouble finding work, due many times to being unmotivated.  

Examination showed the Veteran to be oriented to time, place, and person.  He was casually dressed and exhibited satisfactory hygiene.  No inappropriate emotional reactions were displayed.  Speech was normal.  No panic was observed in the course of the examination.  The Veteran denied having obsessional compulsive rituals.  He also denied ever having hallucinations or delusions.  The Veteran was able to engage in abstract thinking.  His memory was good.  He also denied both homicidal and suicidal thoughts.  PTSD was diagnosed, described as chronic, and moderate in degree.  A GAF score of 60 was provided.  The examiner commented that he did not find the Veteran to be unemployable, or to be totally disabled.  

A January 2008 letter from the VA Community Stabilization Program at the Bedford hospital shows that a staff psychiatrist commented that the Veteran, who was participating in the program, was suffering from severe prolonged PTSD, and, as a result, was unable to function.  She added that the Veteran suffered acute panic attacks and exacerbations of depression to the point of suicidal ideation.  She advised that the Veteran no longer work as a clinical social worker.  

A letter, dated later in January 2008, and written by the VA staff psychiatrist who supplied the letter earlier in January 2008, shows that it was her recommendation that the Veteran consider retirement.  This was based on her determination that the Veteran's symptoms of his chronic PTSD were aggravating his multiple medical conditions (to include hypertension, bronchial asthma, hyperlipidemia, sleep apnea, and morbid obesity).  

A June 2008 Social Security Administration (SSA) determination held that the Veteran was disabled as of January 2008, with a primary diagnosis of affective disorders and no secondary diagnosis.

A May 2008 report written by a medical panel for the Massachusetts State Retirement Board provides the opinion that the Veteran was incapable of performing the essential duties of his job due to recurrent PTSD and depression, and that the incapacity was likely to be permanent.  The report also showed that in the course of mental status examination the Veteran was found to be oriented times three, and displayed a subdued (but with appropriate, without psychotic features) mood.  His speech was fluent.  Memory was good.  

The report of an August 2008 VA fee-basis examination provides the opinion that it was more likely than not that the main issue having an impact on the capacity of the Veteran to adjust was his history of panic disorder as well as his dysthymia and, to a much smaller degree, his fading PTSD.  The examiner states that he did not find the very intelligent and resourceful Veteran to be unemployable or totally disabled.  In the body of the report, the examiner reviews VA treatment records in detail.  He observes that numerous VA treatment notes and other sources of documentation did not show a predominance of preoccupation with traumatic events of the past, but rather showed work done on the Veteran's personality issues, attitude, self-defeating style of interaction with supervisors, and tendency to become anxious in reaction to life's stresses.

Examination showed the Veteran to be casually attired and in a satisfactory hygiene state.  He was oriented to time, place, and person.  He was moderately irritable and slightly anxious.  No inappropriate emotional reactions were displayed.  Speech was normal.  No panic was observed in the course of the examination; the examiner did note, however, seeing the existence of panic-related problems in his review of the Veteran's VA medical records.  No paranoid delusions were elicited and no hallucinations were presented.  The examiner did comment that the Veteran's thought processes were reflected by his determination to increase his level of disability compensation.  The Veteran did not have either suicidal or homicidal ideations; he did report a prior plan to stage a car accident causing him to die and his family to collect insurance proceeds.  The Veteran was noted to have some difficulties in maintain social relationships because of his personality style.  He also had trouble with work relationships due to his inappropriate attitudes towards supervisors.  He added that he continued to suffer from hypervigilence.  Several psychiatric-based diagnoses were provided, including PTSD, panic disorder, and dysthemia.  A GAF score of 65 was assigned.  

The Board is aware that as part of its January 2011 remand it reported that the Veteran's accredited representative, as part of a January 2010 VA Form 646, referred in detail to an April 30, 2009, VA Mental Residual Function Capacity Assessment.  While many VA psychiatric-based treatment records were obtained following the remand, dated to 2011, and including several dated in April 2009, this exact one was not.  The representative reported that the findings included symptoms which included moderate limitations with understanding and remembering issues, carrying out detailed instructions, getting along with co-workers or peers without distracting them or exhibiting behavioral extremes.  The assessment was also reported to show marked limitations in maintaining attention and concentration for extended periods, and in the ability to complete a normal workday and workweek without interruptions due to psychiatric-based symptoms.  

The Board does observe that a VA pharmacy inpatient note is on file, dated April 21, 2009.  At that time on mental status evaluation the Veteran was found to be alert, verbal, cooperative, thoughtful, interactive, and reflective.  No evidence of psychosis, suicidal/homicidal ideation, pressured speech, irritability, or impulsivity was displayed.  PTSD was diagnosed, and a GAF score of 60 was provided.  

Also, VA medical records dated in both September 2009 and November 2010 include a GAF score of 58.  

The report of a February 10, 2011, VA PTSD examination shows that the examiner thoroughly reviewed the Veteran's psychiatric-based medical history.  The Veteran reported currently being in receipt of individual psychotherapy treatment which he indicated was helpful, preventing him from becoming worse.  Mental status examination showed the Veteran to be casually dressed.  Affect was described as appropriate, constricted, and blunted.  Mood was noted to be hopeless, depressed, and fearful.  He was oriented times three.  The Veteran did report nightmares and dreams.  The Veteran denied hallucinations and no inappropriate behavior was exhibited.  He denied homicidal thoughts, but did admit to suicidal thoughts.  Remote memory was normal, recent and immediate memory was mildly impaired.  The Veteran also complained of trouble sleeping, irritability, anger outbursts, trouble concentrating, hypervigilence, and exaggerated startle response.  PTSD, described as chronic and severe, was diagnosed.  A GAF score of 50 was provided.  Of significant note, while the examiner commented that the Veteran did not suffer from total occupational and social impairment due to signs and symptoms of his PTSD, he did opine that the Veteran was not "able to work."  

Analysis

As noted, the Veteran essentially contends that the severity of his PTSD symptoms warrant the assignment of higher ratings for the respective rating periods now on appeal.  

Rating in Excess of 50 Percent from June 25, 2006, to February 9, 2011

After considering all of the evidence of record, including particularly the reports of VA fee-basis examinations conducted in July 2007 and August 2008, VA staff psychiatrist letters dated in January 2008, and a May 2008 Massachusetts State Retirement Board report, the Board finds that the Veteran's service-connected PTSD did not warrant a rating in excess of 50 percent at any time from June 25, 2006, to February 9, 2011.  

In this regard, between June 25, 2006, to February 9, 2011, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 70 percent (or higher) rating, had been met.  The Board finds that, although the Veteran during this time period exhibited suicidal ideations and panic attacks (though not "near-continuous"), and also had difficulty in adapting to stressful circumstances (including in relation to his work as a social worker), the medical evidence on file fails to show the presence of symptoms such as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and circumstantial, circumlocutory, or stereotyped speech.  In addition, during this time while a VA psychiatrist commented in January 2008 that the Veteran was unable to work at his job as a social worker, and a state retirement board report showed similar findings, neither opined as to whether he could work in another profession.  Also, VA fee-based examiners, in the course of two examinations (July 2007 and August 2008) opined that the Veteran was in fact employable.  

The Board is also cognizant of the GAF scores of 60 and 65 provided by the VA examiner in July 2007 and August 2008, respectively, after on each occasion having had an opportunity to review the Veteran's medical history as well to conduct an examination of the Veteran.  The Board is also aware and mindful of the GAF scores of 60 and 58, provided, respectively, in April and September 2009 and November 2010.  GAF scores of 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV.  Also, the 60 GAF is at the upper end of the "moderate symptoms" range, and one number away from the "some mild symptoms" range.  As indicated under 38 C.F.R. § 4.126(a), a rating must take into account the entire evidence of record, and, from June 25, 2006, to February 9, 2011, this evidence showed a disability level that was significantly less than that showing occupational and social impairment with deficiencies in most areas.  

Here, the preponderance of the medical evidence on file dated from June 25, 2006, to February 9, 2011, does not rise to a level of severity necessary to find that a rating of 70 percent for the Veteran's service-connected PTSD should be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the claim, for this pertinent period, must be denied.  

Rating in Excess of 70 Percent from February 10, 2011

For the period commencing on February 10, 2011, the Board has carefully considered the evidence of record and finds that such evidence -- namely the report of the February 10, 2011, VA PTSD examination report -- presents a disability picture which more nearly approximates the criteria for a 100 percent rating.  

Specifically, the medical findings of the examiner on February 10, 2011, shows that the Veteran's affect was described to be appropriate, constricted, and blunted, and that his mood was hopeless, depressed, and fearful.  The Veteran admitted to suicidal thoughts.  Mild impairment of recent and immediate memory was observed.  The Veteran also complained of trouble sleeping, irritability, anger outbursts, trouble concentrating, hypervigilence, and exaggerated startle response.  PTSD, described as chronic and severe, was diagnosed, and a GAF score of 50 was provided.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  Further, while the examiner commented that the Veteran did not suffer from total occupational and social impairment due to signs and symptoms of his PTSD, he did opine that the Veteran was not "able to work."  

When all of these facts are considered together, the Board finds that the evidence favors a finding of a 100% rating from February 10, 2011, for the Veteran's service-connected PTSD, under the pertinent schedular standards.  38 C.F.R. § 4.130.

Extraschedular Consideration

The Board has also considered referral, concerning the period of time from June 25, 2006, to February 9, 2011, for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected PTSD now on appeal, and for this particular period of time, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluation is inadequate.  The Board further observes that, even if the available schedular evaluation for the disability was inadequate (which it is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that -- from June 25, 2006, to February 9, 2011 -- the Veteran required frequent hospitalization for his PTSD.  Also, while the Veteran was determined by SSA to be disabled as of January 2008 for affective disorders, PTSD was not mentioned.  Also, for this time period, while the record is mixed concerning the question of whether the Veteran was or was not employable, the record is devoid of an opinion that indicates that the Veteran was unable to perform types of employment, other than that of a social worker.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or unusual clinical presentation in the record.  Referral for extraschedular rating remains unwarranted as, while there is a showing of interference with employment due in part to the service-connected PTSD, this interference has not been determined to be due to the service-connected psychiatric disorder alone (see January 2008 letter from VA staff psychiatrist).  And, again, the Veteran has not, due to his PTSD, during this pertinent period of time, required frequent periods of hospitalization.  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD, for the period from June 25, 2006, to February 9, 2011, is denied.  

Entitlement to a 100 percent disability rating for PTSD, from February 10, 2011, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

REMAND

Pursuant to the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a).  In the current appeal, the Veteran has not been issued a VCAA notification letter pertaining to the issue of entitlement to a TDIU prior to February 10, 2011.  Accordingly, a remand of this claim is necessary to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU prior to February 10, 2011.  Allow the Veteran an appropriate amount of time to respond.  

2.  Adjudicate the issue of entitlement to a TDIU prior to February 10, 2011.  If this benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the appeal is returned to the Board.

No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


